Citation Nr: 1109592	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  03-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim seeking service connection for residuals of head injury.

2.  Entitlement to service connection for residuals of head injury.

3.  Whether new and material evidence has been received to reopen the claim seeking service connection for epilepsy.

4.  Entitlement to service connection for epilepsy.

5.  Whether new and material evidence has been received to reopen the claim seeking service connection for an enlarged heart.

6.  Entitlement to service connection for an enlarged heart.

7.  Whether new and material evidence has been received to reopen the claim seeking service connection for VA compensation purposes for schizophrenia.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the course of the appeal, jurisdiction over the claims folder was transferred to the St. Petersburg, Florida RO.  

On April 18, 2007, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the St. Petersburg, Florida RO.  A transcript of that hearing is of record.  

In September 2007, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case was issued in May 2009.  In October 2009, the case was again remanded.  A supplemental statement of the case was issued November 2010. 

Although the RO, in its January 2006 supplemental statement of the case, appears to have determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims for service connection for residuals of a head injury, service connection for seizures, and service connection for an enlarged heart, the Board must determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been recharacterized as noted on the title page.  

Moreover, in acknowledgement of the fact that service connection for an active psychosis has been granted for purposes of VA hospital, nursing home, domiciliary, and medical care under former 38 U.S.C.A. § 602 (currently 38 U.S.C.A. § 1702), the claim has been characterized as one specifically for compensation purposes.  

In characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for schizophrenia.  At the time of the March 1998 rating decision, there were no diagnoses of PTSD of record, although there were diagnoses of depression.  Therefore, while the RO has continually addressed the Veteran's claim as one issue, the Board has characterized the matters on appeal as two separate issues, as reflected on the title page.  

Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009).

The Board notes that, subsequent to the November 2010 supplemental statement of the case, the Veteran submitted additional evidence.  In January 2011, the Veteran's representative, on the Veteran's behalf, waived his right to have that evidence considered initially by the RO.

The reopened issue of entitlement to service connection for an enlarged heart is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO denied service connection for residuals of head injury, epilepsy, and an enlarged heart, and denied reopening of a claim seeking service connection for schizophrenia. 

2.  The evidence associated with the claims file subsequent to the March 1998 rating decision includes evidence that is neither cumulative nor redundant of evidence previously of record, and which is so significant that it must be considered in order to decide fairly the merits of the claims seeking service connection for residuals of head injury, epilepsy, and an enlarged heart.  

3.  The evidence associated with the claims file subsequent to the March 1998 rating decision is cumulative of evidence previously of record regarding the claim seeking service connection for schizophrenia.

4.  Head injury residuals were not manifest in service; symptoms were not manifest for many years after separation; and the current disability is not related to service. 

5.  Epilepsy was not manifest in service; symptoms were not manifest for many years after separation; and the current disability is not related to service. 

6.  The Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim seeking service connection for residuals of head injury are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Head injury residuals were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for reopening the claim seeking service connection for epilepsy are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  Epilepsy was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for reopening the claim seeking service connection for schizophrenia, for VA compensation purposes, are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

6.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2010).

7.  The criteria for reopening the claim seeking service connection for an enlarged heart are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided prior to the enactment of the current § 5103(a) requirements in 2000.  The CAVC acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In August 2003, February 2008, January 2010, and February 2010 post-rating letters, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2006 letter, and in subsequent letters.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reconsideration, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reconsider the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reconsider, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The January 2010 and February 2010 letters informed the Veteran of the date and bases of the previous denial of his claims for service connection.  The Veteran was also informed of the evidence needed to substantiate the underlying claims.  Therefore, the January 2010 and February 2010 letters provided the notice required by the Kent decision.

The Board acknowledges that the January 2010 and February 2010 letters provided only the current definition of new and material evidence, which is applicable to applications to reopen received on or after August 29, 2001.  The Veteran's application to reopen was received prior to that date, and the applicable regulations provide a different definition of new and material evidence than that provided to the Veteran.  However, this error was not prejudicial in the Veteran's case as the Board has determined that the additional evidence received is cumulative of evidence already of record.  Both versions of the regulations provide that, to be considered new and material, evidence cannot be cumulative or redundant of evidence already of record.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's claims and assertions were discussed in detail in the context of regulations governing service connection.  Moreover, the specifically addressed private records that might be obtained, and the Veteran verified that such records had been destroyed.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Contrary to VCAA requirements, all of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a November 2010 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Although the current matters involve applications to reopen, upon filing of such application, the Secretary, by regulation, must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reconsidered); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The RO certified in July 2010 that records from the San Juan VA Medical Center were not available, and that all procedures to obtain this information had been followed.  Nevertheless, the Veteran submitted those records himself.  

The Veteran has not been provided with a VA examination as to the etiology of his reopened claims for head injury residuals or epilepsy.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no examination was required because there is no injury or disease in service that may be related to current reports of head injury residuals and epilepsy.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's October 2009 remand instructions by sending the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that describes the basis of the RO's March 1998 denial of the claims of entitlement to service connection for schizophrenia, service connection for residuals of a head injury, service connection for seizures, and service connection for an enlarged heart, and the evidence necessary to substantiate the element or elements of the claims.  Such notice was sent in January 2010 and February 2010.  As directed by the Board, such notice described the bases of the RO's June 2000 rating decision which declined to reopen the Veteran's claims, and also described what evidence would be needed to substantiate the element or elements found insufficient in the previous denial.  

II.  Analysis

Application to Reopen

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, cardiovascular-renal disease, and epilepsies, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an August 1977 rating decision, the RO denied a claim seeking service-connected compensation for schizophrenia with depressive features, claimed as a nervous condition on the basis that there was no injury or disease in service.  However, service connection for treatment purposes was granted for active psychosis, pursuant to 38 U.S.C.A. § 602 (currently codified as 38 U.S.C.A. § 1702), a psychosis having been manifested within 2 years of discharge.  In a June 1981 decision, the RO denied an application to reopen the claim.  The Veteran appealed; and the Board denied the application in April 1983.  

In a March 1998 rating decision, mailed to the Veteran on April 8, 1998, pursuant to an April 1996 claim, the RO denied claims seeking service connection for head injury residuals, seizures, and an enlarged heart.  An application to reopen the claim seeking service connection for schizophrenia was also denied.  The Veteran disagreed with that decision and a statement of the case was sent to him on March 9, 1999.  The Veteran did not perfect the appeal by filing a VA Form 9 or equivalent substantive appeal within a year of the April 8, 1998 decision, or within 60 days fo the March 9, 1999 statement of the case.  

At the time of the March 1998 decision, the medical evidence of record consisted of service treatment records, VA hospital and clinical records, and VA examinations dated in December 1975 and April 1978.  The service treatment records made no reference to a head injury, seizures, or an enlarged heart.  At the time of examination for entrance into service, the Veteran gave a history including nervous trouble and depression associated with an ulcer.  At that time, he was referred for an internal medicine consultation, where the impression of anxiety reaction was recorded.  A neuropsychiatric consultation was also obtained, and it was noted that he would get nervous when competing in gymnastics.  No anxiety neurosis was found.  He was seen on several occasions during service for symptoms of the flu, upper respiratory infections, and muscle strain.  

At separation, none of the check boxes on the examination form is marked as either normal or abnormal.  However, the examiner wrote that he found no medical problems, and he assigned physical profiles (PULHES) values of "1" for each category.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The Veteran reported on a signed medical history form that he had no history of a head injury, no history of epilepsy or fits, no history of nervous trouble of any sort, and no history of depression or excessive worry.  

After service, the original application for compensation was received in November 1975, noting a nervous condition and very high fevers.  The Veteran did not mention a head injury, seizures or an enlarged heart at that time.  The subsequent VA examination in December 1975 affirmatively showed a normal head, normal cardiovascular system, and normal nervous system, including neurological and psychiatric findings.  

In July 1976, the Veteran was seen at a health department facility in Puerto Rico for complaints of pain in the left hemithorax; there was no complaint or finding of a nervous disorder.  VA outpatient treatment records show that on December 12, 1976, the Veteran was seen for the complaint of being very nervous with episodes of vomiting for the past few days.  A psychiatric evaluation was given, and no thought disorder was found.  The impression was of a psychophysiologic reaction and anxiety neurosis with depressive features.  He was seen again on December 15, 1976, and notation was made that he would vomit when in anger and had a burning sensation in his stomach.  He was treated on several occasions during January 1977 for complaints of nerves, depression, inability to concentrate, crying spells, and not sleeping well.

In December 1976, the appellant submitted a claim for service connection for a nervous condition.  A report received in April 1977 showed a diagnosis of viral myocarditis.  

The appellant was employed as a housekeeping aid at a VA hospital from September 1976 to February 1977.  At the time of the pre-appointment examination, among the functional requirements were mental and emotional stability.  On examination, no limiting conditions were discovered, and he was found to be fit for work in this position. 

A statement dated in January 1977 by R.E.C., M.D., reported that the Veteran had first come to the emergency room about 2 1/2 months before for complaints of bouts of rage, insomnia, nightmares and depression.  The doctor recommended two weeks of leave to diminish stress, and noted that the Veteran was so tense and anxious that he was unable to make sound decisions.  No diagnosis was recorded. 

VA outpatient treatment records show that on February 4, 1977, he complained of having frequent quarrels due to restlessness.  It was felt that he had poor insight and judgment, and that his mood was depressed.  When seen on March 11, 1977, the assessment was schizophrenia, stable.  April 1977 and May 1977 hospitalization reports shows a diagnosis of depressive reaction and schizophrenia.  

An April 1978 VA examination report confirmed a diagnosis of schizophrenia.  A November 1978 clinical record shows complaint of headaches and pain in the chest.  

A May 1979 private examination report by J.M.R., M.D., reflects the Veteran's assertion that he was progressively anxious and fearful during service, couldn't sleep well, and was given valium on several occasions.  The diagnosis was schizophrenia, chronic, undifferentiated type, in fair remission.

The Veteran was hospitalized in January 1981 for 29 days, and after discharge was again followed in the mental hygiene clinic.  The diagnosis was schizophrenia.  A February 1981 skull x-ray notes a history of hitting his head against the floor.  X-rays failed to reveal any gross evidence of skull pathology.  

As noted above, the claim was denied in March 1998.  As the Veteran did not perfect an appeal of the March 1998 decision (see 38 C.F.R. § 20.200 (2010)), it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  However, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Moreover, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In addition, notwithstanding the requirement of new and material evidence, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

Here, subsequent to the March 1998 decision, in October 2005, service personnel records were added to the claims file, which had not previously been of record.  However, these records are not relevant to the applications to reopen, as they pertain to his assignments and qualifications, and do not address any of the claimed disabilities.  As the records are not relevant, reconsideration of the claim under 38 C.F.R. § 3.156(c) is not warranted.

The Veteran's August 1999 RO hearing testimony was treated as an application to reopen the claims, and that application was denied in a June 2000 hearing officer decision.  The current appeal arises from that decision.

Regarding applications to reopen filed, as here, before August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decision-makers that bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reconsidered.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on other bases by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At time of the March 1998 denial, there was no evidence of injury or disease in service regarding the claims.  While the evidence did contain a diagnosis of schizophrenia, there was no clinical evidence of current disability regarding head injury residuals, seizure disorder or an enlarged heart.  Accordingly, to be considered new and material with respect to the schizophrenia claim, the additional evidence must address the absence of injury or disease in service.  To be considered new and material with respect to the claims for head injury residuals, seizure disorder or an enlarged heart, the additional evidence must address either a current disability or an injury or disease in service.  

Evidence received since the March 1998 decision includes VA treatment records, as well as additional statements from the Veteran and his representative.

The VA treatment records contain evidence of ongoing treatment for schizophrenia, depression and anxiety.  They also show treatment for head injury, seizure disorder and an enlarged heart.  Accordingly, as a current disability was not shown in March 1998, this additional evidence is sufficient to reopen the claims seeking service connection for head injury residuals, seizure disorder and an enlarged heart.  However, those records are not new and material for purposes of reopening the claim seeking service connection for schizophrenia, as they do not address the question of whether the Veteran had an injury or disease in service that may be related to such disability.  

Records submitted by the Veteran show psychiatric treatment and counseling at the San Juan VAMC beginning in January 1977, and relating symptoms back two-and-a-half months prior.  This too is consistent with facts previously known and considered.

The only other relevant evidence received consists of the statements from the Veteran's representative, on his behalf, statements from the Veteran's sister and spouse, and statements from the Veteran, as well as his sworn testimony at hearings before the RO and the undersigned Veterans Law Judge.  However, such statements and testimony essentially reiterate assertions previously made and considered by the RO concerning his having incurred schizophrenia in service.  As such, they are cumulative, and are not new and material evidence.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000) (according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  

A statement from the Veteran's sister received in April 2006 and attesting to her knowledge of the Veteran's hospitalization in 1976 and diagnosis of schizophrenia is also not new and material evidence, since the records of that hospitalization were considered in the March 1998 decision, and show that neither schizophrenia nor any other psychosis was found.  Moreover, she did not assert that she was relaying a diagnosis that was communicated to her at the time, or that her recollection was based on anything other than the clinical findings contained in the hospital report.  Thus, while her statement is presumed to be credible for the purpose of reopening, it is essentially cumulative.  To the extent that the Veteran's sister is in disagreement with the diagnoses rendered by medical professionals, such assertion is not clearly stated, and would not be competent evidence of a manifestation of schizophrenia within a year of discharge, as the Veteran's sister has asserted no specific knowledge or expertise regarding psychiatric diagnoses, and differentiation between various psychiatric disorders is not a matter capable of lay observation.  

Without evidence that the Veteran had an in-service injury or disease that may be related to current schizophrenia, none of the newly-received clinical evidence is so significant that it must be considered in order to decide fairly the merits of the claim, and therefore, such evidence is not new and material for purposes of reopening the claim.  The Board also notes that, without evidence of an in-service injury or disease, the duty to obtain a medical opinion under the VCAA would not be triggered.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims seeking service connection for residuals of head injury, epilepsy, and an enlarged heart, has been received, and those claims are reopened.  However, new and material evidence has not been received to reopen the claim seeking service connection for schizophrenia.  As such, the March 1998 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

As set out above, the service treatment records made no reference to a head injury, or seizures.  At separation, none of the check boxes on the examination form is marked as either normal or abnormal.  However, the examiner wrote that he found no medical problems.  Most significant, the Veteran reported on a signed medical history form that he had no history of a head injury, epilepsy or fits.  

After service, the original application for compensation, received in November 1975, made no mention of a head injury or seizures.  The subsequent VA examination in December 1975 affirmatively showed a normal head, and normal nervous system, including neurological findings.  

In December 1976, the appellant submitted a claim for service connection for a nervous condition, but did not mention the other issues.  

Treatment records beginning in 1977 show family counseling for marital problems.  While schizophrenia and other psychiatric diagnoses were noted, these records contain no reference to head injuries or seizures.  

A February 1981 skull x-ray notes a history of hitting his head against the floor.  X-rays failed to reveal any gross evidence of skull pathology.  

VA outpatient reports show treatment for epilepsy and head trauma beginning in 1995.  Thus, the first recorded treatment related to a head injury comes several years after service.  The first recorded treatment for seizures comes some 20 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

The Board has considered the lay evidence as it pertains to the in-service incurrence and continuity of symptomatology.  In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  ); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Veteran has maintained for purposes of this appeal, that he injured his head in service, and experienced symptoms, including seizures, continuously thereafter.  

A September 2000 letter from the Veteran's former wife I.R., states that the Veteran was injured in a fight while in the Army in August 29, 1975, and has been having headaches and seizures since then.  

A VA physician, M.M. M.D. wrote in a July 2002 letter that the Veteran had two injures in the service when struck with metal bars.  He suffered loss of consciousness both times and was hospitalized.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence weighing against the Veteran's current assertion as to injury in service and continuity of symptomatology comes in the form of his signed statement of medical history at separation, on which he reported no history of head injury, epilepsy or fits.  Subsequent medical and counseling records, while showing treatment for schizophrenia, do not reflect complaint of or treatment for a head injury or epilepsy for many years after discharge.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was then only obtaining medical evaluation, it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This is also true of the immediate post-service treatment and examination records.  

In contrast, when the Veteran recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

There is no question that the Veteran is competent to relate events as he remembers them, as are those who submitted lay statements on his behalf.  Thus, his and their competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of those statements which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the later statements made in support of a claim for monetary benefits.  

The July 2002 report by M.M. is clearly a recitation of the Veteran's account, as she pointed to no independent source for this information.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the CAVC, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Id. at 179.  In Kowalski, the CAVC declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id. 

Here, the Veteran's account, as related to M.M., is not credible for the reasons discussed above.  As such, her opinion is not credible evidence of nexus.  

In sum, the evidence deemed credible in this case shows that the Veteran sustained no head injury in service, and experienced no seizures in service; and that the first onset of such symptoms was many years after separation.  Moreover, there is no opinion based on a credible account of the Veteran's history that purports to relate any current head injury residuals or epilepsy to service.  As the Veteran's current head injury residuals and epilepsy are not related to service, service connection is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed PTSD is related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).  Moreover, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressors.  

An August 10, 1981 mental health clinic note includes diagnosis of PTSD, but does not list a stressor.  An August 27, 1981 clinical note includes a questioned diagnosis of PTSD, as well as adjustment disorder and hysterical personality disorder.  

Regarding stressors, the Veteran has not identified any, and the reports discussed above do not suggest an in-service stressor.  

While a diagnosis of PTSD appears doubtful, the Board concludes that, even if such a diagnosis were confirmed, to the extent that it is based on an in-service stressor, such has not been verified, and the Veteran has not identified sufficient facts to attempt verification.  Moreover, as noted above, the Veteran's own statements are not sufficient to verify a non-combat stressor.  

In sum, irrespective of any diagnosis of PTSD, there is no verified stressor upon which service connection for PTSD could be founded.  Accordingly, service connection for PTSD is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

The application to reopen the claim seeking service connection for residuals of head injury is granted.

Service connection for head injury residuals is denied.

The application to reopen the claim seeking service connection for epilepsy is granted.

Service connection for epilepsy is denied.

The application to reopen the claim seeking service connection for schizophrenia for VA compensation purposes is denied.

Service connection for PTSD is denied.

The application to reopen the claim seeking service connection for an enlarged heart is granted.


REMAND

Service treatment records reveal that the Veteran was treated in September 1974 for viral symptoms.  After service, in April 1977, he was diagnosed with viral myocarditis.  More recent VA treatment reports show a diagnosis of cardiomegaly.  An August 1995 psychiatric report notes an enlarged heart that has been damaged.  

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the claimant sustained an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Here, there is evidence of a disease in service (virus) that may be related to a post-service diagnosis (viral myocarditis) and current diagnosis of cardiomegaly.  Therefore, to reach a decision on the claim, a medical opinion regarding nexus is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of any current heart disorder.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims file, the examiner should identify the appropriate diagnoses and provide an opinion as to whether there is a 50 percent or better probability that any identified heart disorder is related to service, to include viral symptoms noted in service.  The supporting rationale for all opinions expressed must also be provided.  If a current disability is found to be related or not related to service, the basis for this finding should be described.  Please specifically discuss the significance of the April 1977 diagnosis of viral myocarditis.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


